United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1414
Issued: October 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal from the March 24, 2008 merit decision
of the Office of Workers’ Compensation Programs’ hearing representative, which affirmed the
denial of her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the case.
ISSUE
The issue is whether appellant’s duties as a mail handler caused or aggravated any of her
diagnosed medical conditions.
FACTUAL HISTORY
On May 8, 2007 appellant, then a 49-year-old mail handler, filed a claim alleging that her
chest pain and muscle soreness was a result of her federal employment: “I am a mail handler
who load and off load trucks with full and empty equipment on the East Dock. The equipment
on these trucks and in the breakdown weighs over 50 pounds. From the pushing, pulling &
separation of mail I’ve strained muscles.” She stopped work on May 2, 2007.

On May 16, 2007 the Office asked appellant to submit additional information to support
her claim, including a comprehensive medical report from her treating physician providing the
doctor’s opinion, with medical reasons, on the cause of her diagnosed condition. Appellant
submitted clinical findings of right shoulder strain and chest strain and an assessment of angina.
According to a May 2, 2007 report, a cardiology fellow felt that appellant’s substernal chest pain
was costochondritis.
In a decision dated July 24, 2007, the Office denied appellant’s claim for compensation.
It found that the medical evidence failed to demonstrate that the claimed medical condition was
related to the established work-related events.
Appellant requested a review of the written record by an Office hearing representative.
She submitted medical evidence indicating she was disabled by costochondritis. Appellant also
submitted medical evaluations from May to November 2007. Her diagnoses included chest pain
not otherwise specified and cervicalgia.
In a decision dated January 8, 2008, the Office hearing representative affirmed the denial
of appellant’s claim. The hearing representative found that appellant provided no medical
evidence sufficient to establish that the work activities she performed as a mail handler were the
proximate cause of her diagnosed chest pain condition.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.1 An employee seeking benefits
under the Act has the burden of proof to establish the essential elements of her claim. When an
employee claims that she sustained an injury in the performance of duty, she must submit
sufficient evidence to establish that she experienced a specific event, incident or exposure
occurring at the time, place and in the manner alleged. She must also establish that such event,
incident or exposure caused an injury.2
Causal relationship is a medical issue,3 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,4 must be one of reasonable medical certainty,5

1

5 U.S.C. § 8102(a).

2

See generally John J. Carlone, 41 ECAB 354 (1989).

3

Mary J. Briggs, 37 ECAB 578 (1986).

4

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

5

See Morris Scanlon, 11 ECAB 384, 385 (1960).

2

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.6
ANALYSIS
The Office does not dispute the duties appellant performed as a mail handler. It accepts
those duties as factually established. So appellant has met her burden to establish that she
experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged. The question that remains is whether her duties as a mail handler caused or aggravated
any of her diagnosed medical conditions.
To establish the element of causal relationship, appellant must submit a narrative medical
opinion from a doctor who demonstrates an understanding of the physical demands of her mail
handler position and who explains, with sound medical reasoning, how those particular activities
caused or aggravated a diagnosed medical condition. The Office requested this kind of evidence
on May 16, 2007. It asked appellant to submit a doctor’s opinion, with medical reasons, on the
cause of her diagnosed condition. Appellant has submitted no such evidence. She submitted
medical reports and treating notes reflecting her complaints and providing clinical findings and
diagnoses. None of this evidence discusses or explains how appellant’s duties caused an injury.
With no medical opinion to support the critical element of causal relationship, she has not met
her burden of proof to establish she sustained an injury in the performance of duty. The Board
will affirm the denial of her claim.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her duties
as a mail handler caused or aggravated any of her diagnosed medical conditions.

6

See William E. Enright, 31 ECAB 426, 430 (1980).

3

ORDER
IT IS HEREBY ORDERED THAT the March 24, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

